Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant’s amendment filed December 1, 2021 in reply to the Non-final Office Action mailed September 1, 2021. Claims 2, 5-13, 23, 24, 26, 27, 29, 30, 33, 34, 38, and 42-54 have been canceled; and no claims have been amended or newly added. Claims 36, 37, and 39-41 have been withdrawn. Claims 1, 3, 4, 14-22, 25, 28, 31, 32, 35, and 55-57 are under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 4, 14-22, 25, 28, 31, 32, 35, and 55-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prencipe et al. (WIPO International Patent Application Pub. No WO 2009/099452), in view of Joziak et al. (U.S. Patent Application Pub. No. 2009/0238769), and further in view of Winston et al. (U.S. Patent No. 5,330,748).
Applicant Claims

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Prencipe et al. disclose a dentifrice composition for sensitive teeth in the form of a paste or gel comprising 7.5 wt% arginine bicarbonate (i.e. basic amino acid); 10-40 wt% calcium carbonate particles less than 5 µm in size; 0.01-5 wt% zinc ion source; 0.5-2 wt% Pluronic (i.e. Poloxamer) nonionic block copolymer surfactant; stannous fluoride present in sufficient amount to provide 500-2,000 ppm fluoride ions; and 23 wt% sorbitol (i.e. orally acceptable vehicle); wherein the calcium carbonate can comprise a mixture of 10 wt% “first” (i.e. conventional abrasive) particles about 3-12 µm in size and 25 wt% “second” (i.e. “small” abrasive) particles less than 5 µm in size; and wherein the composition does not necessarily comprise an anionic surfactant (abstract; paragraphs 0005-0008; 0013; 0019 (1.0.9, 1.0.13, 1.0.17, 1.0.27, 1.0.32-1.0.34, 1.0.44, 1.0.48-1.0.49, 1.0.60, 1.0.63, 1.0.76); 0022, 0026, 0031, , 0041, 0044, 0045, 0048, 0051, 0056, 0060, 0065, 0068, 0080, 0081; example 3).
et al. disclose a dentifrice composition for sensitive teeth in the form of a paste or gel comprising a basic amino acid; carbonate salt abrasive particles; 0.01-10 wt% of a zinc ion source; 1-2 wt% Poloxamer 407 (i.e. nonionic block copolymer surfactant); stannous fluoride present in sufficient amount to provide 1,000-5,000 ppm fluoride ions; and 19-23 wt% sorbitol (i.e. orally acceptable vehicle); wherein the abrasive particles can comprise a mixture “first” particles and “second” particles (e.g. Zeodent 165 and Zeodent 114); and wherein the composition does not comprise any anionic surfactant (abstract; paragraphs 0004, 0009, 0010, 0015, 0018, 0020, 0021, 0023, 0028, 0029, 0038, 0040, 0043, 0047-0049; Table 1, claim 17).
Winston et al. disclose a dentifrice composition in the form of a paste or gel comprising calcium carbonate abrasive; 1-5 wt% zinc oxide (i.e. zinc ion source); 0.1-2 wt% Pluronic nonionic block copolymer surfactant; fluoride ion source present in sufficient amount to provide 50-3,500 ppm fluoride ions; and sorbitol (i.e. orally acceptable vehicle); wherein the composition does not necessarily comprise an anionic surfactant (abstract; Col. 1, lines 6-8, Col. 2, lines 46-54, 67-68; Col. 3, lines 6-7; Col. 4, lines 27-28, 53-54; Col. 5, lines 4-8, 18-21, 65-66; Col. 6, lines 11-14).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Prencipe et al. do not explicitly disclose that the surfactant is specifically e.g. Poloxamer 407 nonionic block copolymer surfactant but not an anionic surfactant, and that the zinc ion source is specifically zinc oxide. These deficiencies are cured by the teachings of Joziak et al. and Winston et al. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Prencipe et al., Joziak et al., and Winston et al., outlined supra, to devise Applicant's presently claimed dentifrice composition. 
Prencipe et al. disclose a dentifrice composition for sensitive teeth in the form of a paste or gel that can comprise a zinc ion source and a surfactant, wherein the surfactant can be e.g. a nonionic surfactant (e.g. a Pluronic) or an anionic surfactant (e.g. sodium lauryl sulfate). Since Joziak et al. disclose that anionic surfactants can irritate the oral cavity and cause discomfort, particularly in people with sensitive teeth, and that a foaming agent comprising a nonionic surfactant, such as Poloxamer 407 (i.e. a Pluronic) and free of any anionic surfactant produces a foam quality that is just as good if not superior to the foam produced with an anionic surfactant, and does not irritate the oral cavity (paragraphs 0001, 0003, 0004); and since Winston et al. disclose that zinc oxide, unlike the more soluble zinc salts, exhibits enhanced plaque, tartar and gingivitis fighting properties without having a lingering unpleasant metallic and astringent taste (Col. 1, lines 7-9; Col. 3, lines 55-68); one of ordinary skill in the art would be motivated to employ e.g. Poloxamer 407 as the surfactant instead of an anionic surfactant, and zinc oxide as the zinc ion source in the Prencipe et al. dentifrice composition for sensitive teeth, with the reasonable expectation that the resulting dentifrice composition will successfully fight plaque, tarter, and gingivitis without irritating the oral cavity and without leaving any unpleasant metallic and astringent taste.  

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. For details, see the Examiner’s Answers mailed on October 2, 2018 and June 17, 2021, and the Patent Trial and Appeal Board (PTAB) decision affirming the Examiner mailed on March 31, 2021. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquires

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617